Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Allah Burman petitions for an original writ of habeas corpus, alleging errors in his criminal trial and challenging the constitutionality of his sentence. This court ordinarily declines to entertain original ha-beas petitions filed under 28 U.S.C. § 2241 (2006), and this case provides no reason to depart from the general rule. Moreover, we find that the interests of justice would not be served in transferring the case to the district court. See 28 U.S.C. § 1631 (2006); Fed. R.App. P. 22(a). Accordingly, although we grant Burman’s motion to amend the petition and grant leave to proceed in forma pauperis, we deny the petition. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials be*284fore the court and argument would not aid the decisional process.

PETITION DENIED.